Citation Nr: 0918275	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  05-41 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an effective date earlier than January 11, 
2005 for the award of service connection for dysthymia.  

2.  Entitlement to an initial compensable rating for hearing 
loss.  

3.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.

4.  Entitlement to an initial rating in excess of 10 percent 
for dysthymia.  

5.  Entitlement to service connection for a neck disability.  

6.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.  The only issues certified to the Board are entitlement 
to an effective date earlier than January 11, 2005 for the 
award of service connection for dysthymia; entitlement to an 
initial compensable rating for hearing loss; entitlement to 
an initial rating in excess of 10 percent for tinnitus; 
entitlement to an initial rating in excess of 10 percent for 
dysthymia; and entitlement to TDIU.  

In a September 2008 rating decision, the RO denied service 
connection for a neck disability.  The Veteran has submitted 
a notice of disagreement (NOD) to that issue and a statement 
of the case (SOC) per the Remand below, should be issued.  

The issues of service connection for a neck disability and 
entitlement to TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An original claim for service connection for dysthymia 
was received at the RO on January 11, 2005.

2.  On May 2002, September 2007, and June 2008 examinations, 
the Veteran demonstrated Level II hearing on the left and 
Level II hearing on the right; on the August 2004 
examination, the Veteran had Level I hearing on the right and 
Level III hearing on the left.  

3.  The Veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  

4.  The Veteran's dysthymia does not cause occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.


CONCLUSIONS OF LAW

1.  The legal criteria for an effective date earlier than 
January 11, 2005 for the award of service connection for 
dysthymia have not been met.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.400 (2008).

2.  The criteria for a compensable evaluation for bilateral 
hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2008); 38 C.F.R. § 4.85, Part 4, Diagnostic Code 6100 
(2008).

3.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002 & Supp. 2008); 38 C.F.R. §4.87, 
Part 4, Diagnostic Code 6260 (2002 & 2008); Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).   

4.  The criteria for a rating in excess of 10 percent for 
dysthymia are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 
9433 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

VCAA letters dated in December 2005 and January 2006 fully 
satisfied the duty to notify provisions with regard to the 
issue of service connection for dysthymia.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The above referenced letters 
informed the claimant that additional information or evidence 
was needed to support the initial service connection claim 
and asked the claimant to send the information or evidence to 
VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the claimant is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

In the claimant's NOD, the claimant took issue with the 
initial 10 percent disability rating and the assigned 
effective date and is presumed to be seeking the maximum 
benefits available under the law.  Id.; see also AB v. Brown, 
6 Vet. App. 35 (1993).  In addition, the matter of the proper 
effective date is a "downstream" issue, i.e., an issue 
relating to the claim but arising after the beginning of the 
claims process.  Therefore, in accordance with 38 U.S.C.A. 
§§ 5103A and 7105(d), the RO properly issued an 
SOC/supplemental statement of the case (SSOC), containing, in 
pertinent part, the pertinent criteria for establishing a 
higher rating and for the effective date.  See 38 U.S.C.A. 
§ 7105(d)(1).  Therefore, VA complied with the procedural 
statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), 
as well as the regulatory requirements in 38 C.F.R. 
§ 3.103(b).  See also Dingess/Hartman.  The claimant was 
allowed a meaningful opportunity to participate in the 
adjudication of the claims.  Thus, even though the initial 
VCAA notice did not address a higher rating, subsequent 
documentation addressed this matter; there is no prejudice to 
the claimant.  See Overton v. Nicholson, 20 Vet. App. 427, 
439-444 (2006).

With regard to the issue of the ratings for hearing loss, 
tinnitus, and entitlement to TDIU, the VCAA letters (August 
2006 for TDIU and June 2008 for the other issues) were not 
sent prior to the initial adjudication of the claimant's 
claims, this was not prejudicial to the claimant since the 
claimant was subsequently provided adequate notice and the 
claims were readjudicated and an additional SSOC was provided 
to the claimant.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that an SOC or supplemental 
statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007) (Mayfield III).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See Mayfield III, (citing 
Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  In this 
case, an SOC and SSOC have been issued.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton (finding that the Board erred by 
relying on various post-decisional documents to conclude that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the claimant, the Court found that the evidence established 
that the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.)  
See also Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. 
Ct. Apr. 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. 
Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o 
error can be predicated on insufficiency of notice since its 
purpose had been served.").  In order for the Court to be 
persuaded that no prejudice resulted from a notice error, 
"the record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair."  Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).

The Board notes, incidentally, that additional notice is 
required under section 5103(a) for claims for increased 
ratings.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 46 
(2008).  However, as the Court clearly noted in Vazquez, the 
additional notice requirements apply only to claims for 
increased compensation.  In cases such as this, involving 
initial disability ratings, the notice requirements of 
Dingess apply, and, as discussed, have been met.  

Nevertheless, a VCAA letter specifically pertinent to the 
"higher rating" issues was sent in June 2008.  

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the Veteran to the 
extent necessary.  

The claimant's pertinent medical records to include VA 
medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded 
multiple examinations.  38 C.F.R. § 3.159(c)(4).  

There is no objective evidence indicating that there has been 
a material change in the service-connected disabilities since 
the claimant was last examined.  38 C.F.R. § 3.327(a).  

The claimant's representative has requested new examinations.  
However, the Board has thoroughly reviewed the medical 
evidence in this case, including the VA examination reports 
of records and finds that the examination reports are 
thorough and supported by VA outpatient treatment records.  
The examinations in this case are adequate upon which to base 
a decision.  The records satisfy 38 C.F.R. § 3.326.  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006.  See Dingess/Hartman.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Earlier Effective Date for Service Connection for Dysthymia

The Veteran has been awarded service connection for 
dysthymia, effective January 11, 2005.  

The record reflects that the Veteran submitted a VA Form 21-
526, Veteran's Application for Compensation or Pension, in 
June 2000.  He indicated that he had a back disorder.  He did 
not file a claim of service connection for 
dysthymia/psychiatric disability at that time.  

In March 2001, correspondence from the Veteran was received 
as an NOD appealing the denial of his claim for VA pension 
benefits.  He indicated that he had an adjustment disorder at 
that time.  He did not claim service connection for that 
disorder.  His correspondence was an NOD to the pension 
issue.  

In June 2001, a claim of service connection for post-
traumatic stress disorder (PTSD) was received.  Additional 
correspondence relative to that claim was later received in 
July 2001.  In an August 2001 rating decision, service 
connection for PTSD was denied.  The Veteran did not appeal 
that determination.  To the extent that the Veteran may 
assert that the claim of service connection for PTSD was also 
a claim of service connection for dysthymia, the Federal 
Circuit has stated that if the record shows the existence of 
an unadjudicated claim raised along with an adjudicated claim 
and the RO's decision acts (favorably or unfavorably) on one 
of the claims but fails to specifically address the other 
claim, the second claim is deemed denied, and the appeal 
period begins to run.  Deshotel v. Nicholson, 457 F.3d 1258 
(Fed. Cir. 2006).  If a timely appeal is not filed, the 
veteran's only recourse is to file a clear and unmistakable 
error (CUE) claim.  There has been no claim of CUE here.  

In December 2001 and  May 2002, the Veteran and his 
representative again discussed his disabilities as they 
pertained to his claim for VA pension, which was later 
granted.  No claim of service connection for 
dysthymia/psychiatric disability was presented.  

Thereafter, correspondence was received from the Veteran 
asserting that service connection was warranted for hearing 
loss and tinnitus.  No claim of service connection for 
dysthymia/psychiatric disability was presented.  

On January 11, 2005, the Veteran's initial claim of service 
connection for anxiety/depression was received.  This was 
accepted as a general claim of service connection for a 
psychiatric disability.  Thereafter, a May 2006 VA 
examination provided the initial diagnosis of dysthymia.  

Ina  July 2006 rating decision, service connection for 
dysthymia was granted and a 10 percent rating was assigned 
effective January 11, 2005, the date of the claim.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefore."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  38 
C.F.R. § 3.400.

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2004).

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA.  38 
U.S.C.A. § 5101(a).  A "claim" is defined broadly to 
include a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); 
Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication 
indicating an intent to apply for a benefit under the laws 
administered by the VA may be considered an informal claim 
provided it identifies, but not necessarily with specificity, 
the benefit sought.  See 38 C.F.R. § 3.155(a); Servello, 3 
Vet. App. At 199 (holding that 38 C.F.R. § 3.155(a) does not 
contain the word "specifically," and that making such 
precision a prerequisite to acceptance of a communication as 
an informal claim would contravene the Court's precedents and 
public policies underlying the statutory scheme).  To 
determine when a claim was received, the Board must review 
all communications in the claims file that may be construed 
as an application or claim.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  An 
application is defined as a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 
1999), (an expressed intent to claim benefits must be in 
writing in order to constitute an informal claim; an oral 
inquiry does not suffice).

With regard to the terms "application" or "claim", the 
Board notes that once a formal claim for compensation has 
been allowed or a formal claim for compensation disallowed 
for the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization by VA or the uniformed services can be 
accepted as an informal claim for benefits.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  These provisions apply only when 
such reports relate to examination or treatment of a 
disability for which service connection has been previously 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1); 
see also 38 C.F.R. § 3.155(a).

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.

However, according to the Court, 38 C.F.R. § 3.157 only 
applies to a defined group of claims.  See Sears v. Principi, 
16 Vet. App. 244, 249 (2002) (section 3.157 applies to a 
defined group of claims, i.e., as to disability compensation, 
those claims for which a report of a medical examination or 
hospitalization is accepted as an informal claim for an 
increase of a service connected rating where service 
connection has already been established).  VA medical records 
cannot be accepted as informal claims for disabilities where 
service connection has not been established.  The mere 
presence of medical evidence does not establish intent on the 
part of the veteran to seek service connection for a 
condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where 
appellant had not been granted service connection, mere 
receipt of medical records could not be construed as informal 
claim).  Merely seeking treatment, does not establish a 
claim, to include an informal claim, for service connection.

Further, the mere presence of a disability does not establish 
an intent on the part of the veteran to seek service 
connection for that condition.  See KL v. Brown, 5 Vet. App. 
205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 
(1995).  

Thus, any prior VA medical are not interpreted as an informal 
claim.  Stated differently, merely seeking treatment, does 
not establish a claim, to include an informal claim, for 
service connection.  

The record does not reflect that there was a claim or an 
informal claim prior to January 11, 2005.  As noted, the 
earlier claim of service connection for PTSD was adjudicated 
and unappealed.  Even if that claim was also accepted as a 
claim of service connection for dysthymia, the appeal period 
has expired per 38 U.S.C.A. § 7105.  See Deshotel.  Further, 
the earlier correspondence from the Veteran which mentioned 
psychiatric impairment was pertinent to his pending claim for 
VA pension benefits and was specific to that claim.  

Applying the statute and the regulations cited above, the 
Veteran is not entitled to an effective date earlier than 
January 11, 2005, for the award of service connection for 
dysthymia.  The statute is clear.  It states that the 
effective date of an award based on an original claim for 
service connection "shall not be" prior to the date of 
receipt of claim.  See 38 U.S.C.A. § 5110.  The regulation is 
clear.  It states that if the claim is not received within 
one year following separation from service, then the 
effective date is the date of claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400 and 
3.400(b)(2)(ii).  The date of entitlement precedes the date 
of the claim here.  Thus, the date of claim as the later date 
is the controlling date for the effective date assigned under 
the factual circumstances of this case.  See 38 U.S.C.A. 
§ 5110(a) (effective date of original claim shall not be 
earlier than the date of receipt of application therefor).  
Further, the Court has acknowledged that the effective date 
based on an award of service connection is not based on the 
date of the earliest medical evidence demonstrating a casual 
connection, but on the date that the application upon which 
service connection was eventually awarded was filed with VA.  
Lalonde v. West, 12 Vet. App. 377, 382 (1999) citing Hazan v. 
Gober, 10 Vet. App. 511 (1997); Washington v. Gober, 10 Vet. 
App. 391 (1997), and Wright v. Gober, 10 Vet. App. 391 
(1997).  Stated differently, based on the facts in this case, 
an effective date earlier than January 11, 2005, is legally 
precluded.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2)(i).  His assertion that an earlier effective 
date is warranted for service connection for dysthymia is 
legally unsupported.  See Sears.

The Court has held that in a case where the law, as opposed 
to the facts, is dispositive of the claim, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Before proceeding with its analysis of the Veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  However, the Board notes that the Court 
has more recently held that staged ratings are appropriate in 
any increased rating claim in which distinct time periods 
with different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In this case, there has 
not been a material change in the disability level of each 
disability and uniform ratings are warranted.


Hearing Loss

In a December 2004 rating decision, the RO granted service 
connection for hearing loss and assigned a noncompensable 
rating effective July 1, 2002.  

In evaluating service connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Acevedo-
Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The schedule provides 
a table (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment.  Testing for hearing 
loss is conducted by a state-licensed audiologist, including 
a controlled speech discrimination test (Maryland CNC).

The evaluation is based upon a combination of the percent of 
speech discrimination and the puretone threshold average 
which is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  
Table VII in the schedule is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear, the horizontal rows 
representing the ear having better hearing and the vertical 
columns the ear having the poorer hearing.  The percentage 
evaluation is indicated where the row and column intersect.  
Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c).  Copies of the 
pertinent tables were provided to the Veteran in the 
statement of the case.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a).  When the puretone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  See 38 C.F.R. § 4.86(b).

The Veteran was afforded a VA audiological evaluation in May 
2002.  On the authorized audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

10
15
55
75
LEFT

15
45
65
85

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 88 percent in the left ear.  
The puretone threshold average in the right ear was 38.75.  
The puretone threshold average in the left ear was 52.50.  
The examiner stated that the Veteran had precipitous high 
frequency sensorineural hearing loss.  The Veteran 
demonstrated normal hearing at 250-2000 Hz with a moderate to 
severe sensorineural hearing loss at 3000-8000 Hz for the 
right ear.  On the left, the Veteran demonstrated mild to 
severe sensorineural hearing loss at 2000-8000 Hz.  

The Veteran was afforded another VA audiological evaluation 
in August 2004.  On the authorized audiological evaluation, 
puretone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

15
10
55
70
LEFT

15
40
60
80

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 80 percent in the left ear.  
The puretone threshold average in the right ear was 45.  The 
puretone threshold average in the left ear was 48.75.  The 
examiner stated that the Veteran had mild to severe high 
frequency hearing loss, present in the high frequencies, 
bilaterally.  

The Veteran was thereafter seen at the VA ears, nose, and 
throat clinic.  The Veteran complained of tinnitus and it was 
noted that he had relatively normal low-tone hearing with a 
70 decibel loss above 2000 Hz.  His discrimination was 
normal, bilaterally.  An audiogram was not provided.  



In September 2007, the Veteran was afforded a VA audiological 
consultation.  On the authorized audiological evaluation, 
puretone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

15
15
50
70
LEFT

20
55
60
80

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 84 percent in the left ear.  
The puretone threshold average in the right ear was 37.50.  
The puretone threshold average in the left ear was 53.75.  
The next month, the Veteran received new hearing aids.  

In June 2008, the Veteran was afforded another VA 
audiological evaluation.  On the authorized audiological 
evaluation, puretone thresholds, in decibels, were as 
follows:




HERTZ




1000
2000
3000
4000
RIGHT

15
20
50
75
LEFT

20
60
60
80

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 88 percent in the left ear.  
The puretone threshold average in the right ear was 40.  The 
puretone threshold average in the left ear was 55.  The 
examiner stated that the Veteran had normal hearing for the 
low to mid frequencies. Sloping to a high frequency 
sensorineural hearing loss.  

Under the rating criteria, the May 2002, September 2007, and 
June 2008 examination results constitute Level II hearing on 
the left and Level II hearing on the right.  On the August 
2004 examination, the Veteran had Level I hearing on the 
right and Level III hearing on the left.  When combined, the 
result is a non-compensable or 0 percent disability 
evaluation for all tests.  

Further, the Board finds that 38 C.F.R. § 4.86(a) is not for 
application because the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is not 55 decibels or more.  The Board further finds that 38 
C.F.R. § 4.86(b) is not for application as the puretone 
threshold is not 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, on any of the examinations.

The Board acknowledges the Veteran's contentions regarding 
his difficulty hearing, however, the audiology examination 
yielded results warranting a non-compensable rating 
throughout the appeal period.  The Veteran has not provided 
the Board with any medical evidence that the VA audiometric 
testing was inaccurate nor has he presented evidence from an 
alternative form of audiological testing which he believes is 
more representative of his degree of impairment and which 
shows indications of hearing loss substantially greater that 
that shown on VA examination.  See Martinak v. Nicholson, 21 
Vet. App. 447 (2007).  The VA hearing test is simply a basis 
to evaluate the nature and extent of the Veteran's hearing 
loss in an objective manner.  The testing does not suggest 
that the Veteran does not have some problems with his 
hearing, simply that the current hearing loss does not 
provide a basis to grant compensation at this level of 
disability.  The Board has reviewed the treatment records and 
VA examinations, but finds no basis to award the Veteran a 
higher evaluation.  The Board finds that the objective 
evidence is more persuasive with regard to the level of 
disability under the Rating Schedule as it specifically 
pertains to that rating criteria.  

The Board finds that the VA audiological evaluations were 
properly conducted and valid.  See Martinak v. Nicholson, 21 
Vet. App. 447, 455-56 (2007).  


Tinnitus

The Veteran is currently service-connected at 10 percent for 
tinnitus following a December 2004  rating decision which 
granted service connection for tinnitus and assigned a 10 
percent rating effective July 1, 2002.  

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, note 2 (2005).  

Historically, in Smith v. Nicholson, 19 Vet. App. 63, 78, 
(2005) the Court held that the pre-1999 and pre-June 13, 2003 
versions of Diagnostic Code 6260 required the assignment of 
dual ratings for bilateral tinnitus.  VA appealed this 
decision to the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) and stayed the adjudication of tinnitus 
rating cases affected by the Smith decision.  In Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal 
Circuit concluded that the Veterans Court erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.

In this case, the Veteran's claim was filed in 2002; thus the 
pre-June 2003 version of Diagnostic Code 6260 applies and the 
new version applies.  In any event, it is now settled that 
the version of Diagnostic Code 6260 in effect prior to June 
2003 as well as the current regulation precludes an 
evaluation in excess of a single 10-percent for tinnitus.  

Therefore, the Veteran's claim must be denied under both the 
new and old versions of the regulation. As the disposition of 
this claim is based on the law, and not the facts of the 
case, the claim must be denied based on a lack of entitlement 
under the law.  See Sabonis.


Dysthymia

As noted, the Veteran has been awarded service connection for 
dysthymia, effective January 11, 2005.  The regulations for 
mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  
Under the current schedular criteria, Diagnostic Code 9433 
(for dysthymic disorder), is evaluated under the general 
rating formula used to rate psychiatric disabilities other 
than eating disorders.  38 C.F.R. § 4.130.

The rating criteria provides a 10 percent rating for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.

The rating criteria provides a 30 percent rating for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130.

The record reflects that the Veteran has been seen by VA for 
complaints of depression and sleep issues, and has also been 
afforded several VA examinations during the appeal period.  
In May 2006, the Veteran was seen at the VA mental health 
clinic.  At that time, the Veteran reported that he had been 
depressed for 20 years and was bothered by his tinnitus.  His 
sleep was easily interrupted and restless.  Any noise 
awakened him and he lived in an urban area.  His mood was 
depressed.  He had decreased interest and energy.  He was 
listless with decreased attention.  His appetite varied, but 
his weight had remained stable.  He denied suicidal ideation.  
He related that he was last employed in 1992 and was current 
doing yardwork and car maintenance.  

Mental status examination revealed that the veteran was 
casually dressed and healthy looking.  He appeared his stated 
again.  He was very soft spoken, but sarcastic.  He believed 
that people did not listen to him and walked away from him 
without giving answers.  He placed blame on others.  His 
speech was spontaneous, but low in volume, average pace, and 
reached goal idea.  His affect was constricted and his mood 
was dysthymic and angry.  He had no delusions, 
hallucinations, or homicidal or suicidal ideation.  He was 
alert and oriented.  His judgment and insight were fair.  The 
diagnosis was dysthymia.  His global assessment of 
functioning (GAF) was 65.  The Veteran was offered group 
therapy, but he declined.  

The Veteran was also afforded a VA psychiatric examination in 
May 2006.  The claims file was reviewed.  The Veteran again 
reported that his tinnitus interrupted his sleep and he also 
reported that he did not attend group functions because the 
loudness of the ringing was so bad that he could not 
understand others and this made him depressed.  The Veteran 
reported having no sex drive and that he was not suicidal or 
homicidal.  

His appearance was clean and he was neatly groomed.  His 
psychomotor activity was unremarkable.  His speech was 
unremarkable and spontaneous.  His attitude was cooperative, 
friendly, relaxed, and attentive.  His mood was depressed.  
He was able to do serial 7's, but could not spell a word 
forward and backward.  He was oriented times three.  His 
thought process and content were unremarkable.  His judgment 
was intact.  Hs intelligence was average.  His insight was 
intact.  He had sleep impairment that interfered with his 
daily activities.  There were no hallucinations or 
inappropriate behaviors.  The Veteran was able to interpret 
proverbs.  He did not have obsessive/ritualistic behavior or 
panic attacks.  His impulse control was good and there were 
no episodes of violence.  There were no suicidal or homicidal 
thoughts, ideation, plans, or intent.  It was noted that the 
Veteran could not maintain his hygiene; however, it was noted 
that he was neatly groomed on the examination.  His remote 
and immediate memory was normal and his recent memory was 
mildly impaired.  His activities of daily living were not 
impaired.  The Veteran was competent to handle his financial 
affairs.  The Veteran was not employed.  He related that he 
had not been employed since a car accident in which a disc in 
his spine was crushed.  He also suffered an additional car 
accident which caused whiplash.  The examiner noted that the 
Veteran did not claim that he was unemployable due to his 
mental disorder.  The diagnosis was dysthymia.  His GAF was 
75.  

Thereafter, the Veteran continued to be seen by VA for his 
dysthymia with regard to complaints of depression.  

In October 2007, the Veteran was afforded another VA 
examination.  The claims file was reviewed.  With regard to 
employment, the Veteran related that he had held jobs as a 
cook and working on cars, building and renovating them.  
Currently, the Veteran was divorced and living with his 
mother.  He was providing assistance to his mother who was 
elderly.  He spent 1/2 the year with her and 1/2 the year in 
Arizona.  He described having friends who visited him 1-2 
times per week.  There was no history of suicide attempts or 
of violence/assaultiveness.  

His appearance was clean and he was neatly groomed and 
appropriately dressed.  His psychomotor activity was 
unremarkable.  His speech was spontaneous, clear, and 
coherent.  His attitude was cooperative, friendly, relaxed, 
and attentive.  His affect was appropriate.  His mood was 
dysphoric.  He was able to do serial 7's and was also able to 
spell a word forward and backward.  He was oriented times 
three.  His thought process and content were unremarkable.  
His judgment was intact.  Hs intelligence was above average.  
His insight was intact.  He had sleep impairment that 
interfered with his daily activities.  There were no 
hallucinations, delusions, or inappropriate behaviors.  The 
Veteran was able to interpret proverbs.  He did not have 
obsessive/ritualistic behavior or panic attacks.  His impulse 
control was good and there were no episodes of violence.  
There were no suicidal or homicidal thoughts.  He was able to 
maintain his hygiene.  His remote, immediate, and recent 
memory were all normal.  

The Veteran was socially appropriate throughout the interview 
and he actively participated.  He reported continued 
depressive symptoms, but did not appear depressed during the 
interview.  It was noted that he was unemployed due to 
physical problems.  The Veteran was competent to handle his 
financial affairs.  The diagnosis was dysthymia.  His GAF was 
73.  The examiner stated that there was not total 
occupational and social impairment due to the mental 
disorder.  In addition, the mental disorder did not result in 
deficiencies in judgment, thinking, family relations, work, 
mood or school.  There was no reduced reliability and 
productivity due to the mental disorder.  There was not an 
occasional decrease in work efficiency and there were no 
intermittent periods of an inability to perform occupational 
tasks due to the mental disorder.  Rather, the mental 
disorder resulted in transient or mild decrease or work 
efficiency and the ability to perform occupational tasks only 
during periods of significant stress.

The Veteran does not meet the criteria for a higher 30 
percent rating.  He does not exhibit occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  The Veteran has sleep impairment and a depressed 
mood.  However, he demonstrates routine behavior reportedly 
within the normal range.  His conversation and speech are 
consistently normal.  No anxiety, suspiciousness, or panic 
attacks are shown.  On one examination, he exhibits slightly 
impaired recent memory loss, but immediate and remote memory 
are normal.  His GAF score has ranged from 65-75.  

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).  The Board notes that an 
examiner's classification of the level of psychiatric 
impairment, by a GAF score, is to be considered but is not 
determinative of the percentage rating to be assigned.  
VAOPGCPREC 10-95.

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130.

The Veteran's GAF scores indicate not more than mild symptoms 
and more frequently, only transient symptoms.  The Veteran's 
assigned 10 percent rating contemplates mild or transient 
symptoms.  The GAF is consistent with the findings on the 
examination reports.  

Accordingly, the Board concludes that the criteria for a 30 
percent rating are not met.  


Conclusion

In determining the outcome of these claims, VA must determine 
whether the evidence supports the veteran's claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. § 
5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In 
this case, the preponderance of the evidence is against the 
claims for an earlier effective date and higher ratings.  

In denying the claims for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disabilities are inadequate.  A comparison between 
the level of severity and symptomatology of the Veteran's 
disabilities with the established criteria found in the 
rating schedule for those disabilities shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology; as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his disabilities.  
Indeed, it does not appear from the record that he has been 
hospitalized at all for the disabilities being evaluated 
herein.  

Additionally, there is not shown to be evidence of marked 
interference with employment due to the disabilities; rather 
the evidence shows that the Veteran is not employed due to 
nonservice-connected factors.  There is no persuasive 
evidence in the record which suggests that the disabilities 
being evaluated herein markedly impacted his ability to 
perform a job.  Moreover, there is no evidence in the medical 
records of an exceptional or unusual clinical picture.

In short, there is no probative evidence of record to 
indicate that the service-connected disabilities on appeal 
cause impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board therefore has 
determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the evidence in this case 
does not show is that the manifestations of the Veteran's 
service-connected disabilities have rendered the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, consideration of 38 
C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

Entitlement to an effective date earlier than January 11, 
2005, for the award of service connection for dysthymia, is 
denied.

Entitlement to an initial compensable rating for hearing loss 
is denied.

Entitlement to an initial rating in excess of 10 percent for 
tinnitus is denied.

Entitlement to an initial rating in excess of 10 percent for 
dysthymia is denied.  


REMAND

As noted in the introductory portion of this decision, the 
Veteran has submitted an NOD as to the issue of entitlement 
to service connection for a neck disability.  As such, an SOC 
must be issued.  The failure to issue an SOC is a procedural 
defect requiring a remand.  Manlincon v. West 12 Vet. App. 
238 (1999).  

The outcome of the appeal of service connection for a neck 
disability might impact the issue of entitlement to TDIU.  
See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Further, 
the Board finds that the Veteran should be afforded a VA 
examination to determine whether the Veteran's service-
connected disabilities alone prevent him from engaging in a 
substantially gainful occupation.  See Friscia v. Brown, 7 
Vet. App. 294 (1995) (VA has a duty to supplement the record 
by obtaining an examination which includes an opinion as to 
what effect the appellant's service-connected disability has 
on his ability to work).

Accordingly, this matter is REMANDED for the following 
actions:

1.  The Veteran should be sent an SOC as to 
the issue of service connection for a neck 
disability in accordance with 38 U.S.C.A. § 
7105 and 38 C.F.R. §§ 19.29, 19.30.  If the 
Veteran perfects his appeal by submitting a 
timely and adequate substantive appeal on 
this issue, then the claim should be returned 
to the Board.

2.  Schedule the Veteran for a VA 
examination.  The Veteran's claims folder 
must be made available to, and reviewed 
by, the examiner prior to the 
examination.  The examiner should opine 
as to whether the Veteran's service-
connected disabilities alone prevent him 
from engaging in a substantially gainful 
occupation.  A rationale should be 
provided.  

3.  The AMC should then readjudicate the any 
remaining claim on appeal in light of all of 
the evidence of record.  If the issue remains 
denied, the Veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


